ON MOTION FOR REHEARING

PER CURIAM.
This court’s opinion of December 28, 1994, is vacated and the following opinion is substituted in its place.
. Although the trial court was mistaken in determining that the crime of which Evans was convicted, second degree grand theft, was a second degree felony, see § 812.014(2)(b)l, Fla.Stat. (1981) (providing that second degree grand theft is a third degree felony), rule 3.800 relief from his ten-year sentence was properly denied because the sentence in question was correctly imposed under the habitual offender statute. § 775.084(4)(a)3, Fla.Stat. (1981).
Affirmed.